DETAILED ACTION
	Claims 1-19 are present for examination.
	Claims 12-13 and 17 have been amended.
	Claims 18-19 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2022 is being considered by the examiner.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 19 and 29  of U.S. Patent No. 11,036,394. 
Although the claims at issue are not identical, they are not patentably distinct from each other because 	
Claim 9, which includes every element of claim 1, of the present application corresponds to claims 11, which includes every element of claim 1, of the ‘394 patent, where “wherein the deduplicated data was previously…” corresponds to claim 1, lines 6-7 of the ‘394 patent; “deduplicate the data…” corresponds to claim 1, line 8 of the ‘394 patent; “determining whether to store…” corresponds to claim 1, lines 9-11 of the ‘394 patent; and “storing the data in the determined…” corresponds to claim 1, lines 14-15 of the ‘394 patent.

Claim 17, which includes every element of claim 11, of the present application corresponds to claim 29, which includes every element of claim 19, of the ‘394 patent, where “wherein the deduplicated data was previously…” corresponds to claim 19, lines 8 of the ‘394 patent; “deduplicate the data…” corresponds to claim 19, line 9 of the ‘394 patent; “determining whether to store…” corresponds to claim 19, lines 10-11 of the ‘394 patent; and “storing the data in the determined…” corresponds to claim 19, lines 15-16 of the ‘394 patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain t al. (US 2011/0320865) in view of Emmert (US 8,280,854).
With respect claim 1, Jain et al. teaches a deduplication system comprising a first storage device and a second storage device for storing deduplicated data (see Fig. 1 and pages 4 and 5, paragraphs 38-4; HDD 110 and SDD 112 can store deduplicated data), wherein data is retrievable from the first storage device faster than data is retrievable from the second storage device (see page 3, paragraph 26), the method comprising: 
receiving a request from a client machine for deduplicated data (see page 5, paragraph 41; deduplication process may be initiated in response to receiving an I/O request to store data); 
determining a location of the requested deduplicated data (see page 4, paragraph 38 and page 5, paragraph 41; it is determined if data is already stored in one of the storage devices (i.e., location of the data)).
Jain et al. does not teach if the data is in the second storage device: retrieving the data; providing the retrieved data to the client machine; and moving the retrieved data to the first storage device.
However, Emmert teaches a method may include identifying a set of deduplicated data units stored on a first device of a multi-device storage system. Each data unit in the set of data units may be referred to by one or more deduplication references. The method may also include procuring reference data that indicates, for each data unit in the set of deduplicated data units, the number of deduplication references that point to the data unit. The method may further include using the reference data to select one or more data units from the set of deduplicated data units for relocation to a second device in the multi-device storage system and relocating the one or more data units to the second device in the multi-device storage system (i.e., the data is in the second storage device: the data is retrieved and moved to a different storage device) …the second device in the multi-device storage system may be a solid-state drive (see column 1, lines 30-49, column 2, lines 40-49 and column 4, lines 45-55).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the  method taught by Jain et al. to include the above mentioned to improve the system performance (see Emmert, column 4, lines 56-67 and column 5, lines 1-3).
With respect claim 7, Jain et al. teaches wherein: the first storage device comprises a non-spinning storage device (see page 4, paragraph 48 and page 5, paragraph 41; SSD); and the second storage device comprises a spinning storage device (see page 4, paragraph 48 and page 5, paragraph 41; HDD).

With respect claim 8, Jain et al. teaches wherein the non-spinning storage device comprises a solid state drive storage device (see page 4, paragraph 48 and page 5, paragraph 41; SSD).

With respect claim 9, Jain et al. teaches wherein the deduplicated data was previously received from the client machine (see page 5, paragraph 41; deduplication process may be initiated in response to receiving an I/O request to store data), by the deduplication system the method further comprising: 
deduplicating the data (see page 5, paragraph 41 and 42; data is deduplicated); 
determining whether to store the received data in the first storage device or the second storage device (see pages 4 and 5, paragraphs 38-41; preferred storage location is determined (i.e., SSD or HDD)); and 
storing the data in the determined first storage device or second storage device (see pages 4 and 5, paragraphs 38-41; deduplicated data is stored in preferred storage location (i.e., SSD or HDD)).

With respect claim 10, Jain et al. teaches a first storage device (see Fig. 1 and pages 4 and 5, paragraphs 38-4; SDD 112); 
a second storage device (see Fig. 1 and pages 4 and 5, paragraphs 38-4; HDD 110), wherein data is retrievable from the first storage device faster than data is retrievable from the second storage device (see page 3, paragraph 26): 
at least one processing device (see page 2, paragraph 23; processing device) configured to: 
receive a request from a client machine for deduplicated data (see page 5, paragraph 41; deduplication process may be initiated in response to receiving an I/O request to store data); 
determine a location of the requested deduplicated data (see page 4, paragraph 38 and page 5, paragraph 41; it is determined if data is already stored in one of the storage devices (i.e., location of the data)).
Jain et al. does not teach if the data is in the second storage device: retrieve the data; provide the retrieved data to the client machine; and move the retrieved data to the first storage device.
However, Emmert teaches a method may include identifying a set of deduplicated data units stored on a first device of a multi-device storage system. Each data unit in the set of data units may be referred to by one or more deduplication references. The method may also include procuring reference data that indicates, for each data unit in the set of deduplicated data units, the number of deduplication references that point to the data unit. The method may further include using the reference data to select one or more data units from the set of deduplicated data units for relocation to a second device in the multi-device storage system and relocating the one or more data units to the second device in the multi-device storage system (i.e., the data is in the second storage device: the data is retrieved and moved to a different storage device) …the second device in the multi-device storage system may be a solid-state drive (see column 1, lines 30-49, column 2, lines 40-49 and column 4, lines 45-55).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the  system taught by Jain et al. to include the above mentioned to improve the system performance (see Emmert, column 4, lines 56-67 and column 5, lines 1-3).

With respect claim 11, Jain et al. teaches wherein: the first storage device comprises a non-spinning storage device (see page 4, paragraph 48 and page 5, paragraph 41; SSD); and the second storage device comprises a spinning storage device (see page 4, paragraph 48 and page 5, paragraph 41; HDD).

With respect claim 12, Jain et al. teaches wherein the non-spinning storage device comprises a solid state drive storage device (see page 4, paragraph 48 and page 5, paragraph 41; SSD).

With respect claim 17, Jain et al. teaches wherein the data was previously received by the at least one processing device for deduplication (see page 5, paragraph 41; deduplication process may be initiated in response to receiving an I/O request to store data), the at least one processing device being further configured to: 
deduplicate the data (see page 5, paragraph 41 and 42; data is deduplicated); 
determine whether to store the data in the first storage device or the second storage device (see pages 4 and 5, paragraphs 38-41; preferred storage location is determined (i.e., SSD or HDD)); and 
store the data in the determined first storage device or second storage device (see pages 4 and 5, paragraphs 38-41; deduplicated data is stored in preferred storage location (i.e., SSD or HDD)).

Claims 2-6, 13-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US 2011/0320865) and Emmert (US 8,280,854) as applied to claim 1 above, and further in view of Noronha et al. (US 2014/0006362).
With respect claim 2, Jain et al. and Emmert do not teach wherein the request for deduplicated data includes a message digest of the deduplicated data, the method further comprising; determining the location of the requested deduplicated data based, at least in part, on the digest.
However, Noronha et al. teaches wherein the request for deduplicated data includes a message digest (see page 3, paragraph 42; message digest), the method further comprising; determining the location of the requested deduplicated data based, at least in part, on the message digest (see page 3, paragraph 42 and page 4, paragraphs 54-57; if data is already stored, the location of the data is determined using hash value/digest).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Jain et al. and Emmert to include the above mentioned to provide good performance (see Noronha, page 4, paragraph 57, lines 15-17).

With respect claim 3, Jain et al. and Emmert do not teach determining the location of the requested deduplicated data by checking a table correlating message digests with locations of data corresponding to the message digest on the first and second storage devices.
However, Noronha et al. teaches determining the location of the requested deduplicated data by checking a table correlating message digests with locations of data corresponding to the message digest on the first and second storage devices (see page 3, paragraph 42 and page 4, paragraphs 54-57; if data is already stored, the location of the data is determined searching tables using the calculated has values/digest)).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Jain et al. and Emmert to include the above mentioned to provide good performance (see Noronha, page 4, paragraph 57, lines 15-17).

With respect claim 4, Jain et al. and Emmert do not teach prior to moving the retrieved data to the first storage device: determining whether the first storage device is full; and if the first storage device is full, moving a data block from the first storage device to the second storage device prior to moving the retrieved data to the first storage device.
However, Noronha et al. teaches wherein when the data is not already stored in SSD (i.e., mechanism experiences a miss in the in-memory de-duplication table and the SSD de-duplication table), the mechanism may write the data block to the SSD 440. At some point, the SSD 440 will overflow (i.e., first data storage is determined to be full), and when SSD overflows data block may be moved from SSD 440 to disk 450 (i.e., data is moved from first storage device when first storage device is determined to be full) (see page 4, paragraph 57, lines 1-15).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Jain et al. an Emmert to include the above mentioned to provide good performance (see Noronha, page 4, paragraph 57, lines 15-17).

With respect claim 6, Jain et al. do not teach comprising selecting the data block by applying an algorithm including respective weightings for the one or more of the factors.
However, Emmert teaches selecting the data block by applying an algorithm including respective weightings for the one or more of the factors (see column 8, lines 10-19, column 10, lines 12-61 and claims 1, 2, 4 and 5).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Jain et al. and Noronha et al. to include the above mentioned to improve the system performance (see Emmert, column 4, lines 56-67 and column 5, lines 1-3).

With respect claim 13, Jain et al. and Emmert do not teach wherein the request for deduplicated data comprises a message digest of the deduplicated data and the a least one processing device is configured to determine the location by: checking a table correlating message digests with locations of data with the first and second storage devices.
However, Noronha et al. teaches wherein the request for deduplicated data includes a message digest (see page 3, paragraph 42; message digest), and determining the location of the requested deduplicated data by checking a table correlating message digests with locations of data corresponding to the message digest on the first and second storage devices (see page 3, paragraph 42 and page 4, paragraphs 54-57; if data is already stored, the location of the data is determined searching tables using the calculated has values/digest)).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by Jain et al. an Emmert to include the above mentioned to provide good performance (see Noronha, page 4, paragraph 57, lines 15-17).

With respect claim 14, Jain et al. and Emmert do not teach wherein the at least one processing device is further configured to: determine whether the first storage device is full; and if the first storage device is full, move a second data block from the first storage device to the second storage device prior to moving the retrieved data block to the first storage device.
However, Noronha et al. teaches wherein when the data is not already stored in SSD (i.e., mechanism experiences a miss in the in-memory de-duplication table and the SSD de-duplication table), the mechanism may write the data block to the SSD 440. At some point, the SSD 440 will overflow (i.e., first data storage is determined to be full), and when SSD overflows data block may be moved from SSD 440 to disk 450 (i.e., data is moved from first storage device when first storage device is determined to be full) (see page 4, paragraph 57, lines 1-15).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by Jain et al. an Emmert to include the above mentioned to provide good performance (see Noronha, page 4, paragraph 57, lines 15-17).

With respect claim 15, Jain et al. and Emmert do not teach wherein the at least one processing device is further configured to select the data block to move to the second storage device based, at least in part, on two or more of the following factors: how long a data block has been in the first storage device; how long a data block has been in the first storage device without being requested; a number of past requests for each data block; a probability that a respective data block will be requested; a number of times respective data blocks have been received for deduplication; types of requests for respective data blocks in a predetermined time period; a location of respective data blocks in the client machine providing the data block for deduplication; a number of locations of the data on the client machine; and/or an identity of the client machine providing the data of the data block for deduplication.
However, Noronha et al. teaches when a write request is received a hash value is calculated and wherein when the data is not already stored in SSD, based on the hash value calculated,  (i.e., mechanism experiences a miss in the in-memory de-duplication table and the SSD de-duplication table), the mechanism may write the data block to the SSD 440. At some point, the SSD 440 will overflow, and when SSD overflows data block may be moved from SSD 440 to disk 450. Because this will result in a single contiguous write of the entire set of hash key/data block mappings, the mechanism will experience good performance (i.e., type of request and a location of respective data blocks)  (see page 4, paragraph 57, lines 1-15).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by Jain et al. and Emmert to include the above mentioned to provide good performance (see Noronha, page 4, paragraph 57, lines 15-17).

With respect claim 16, Jain et al. does not teach wherein the at least one processing device is configured to select the data block by applying an algorithm including respective weightings for the one or more of the factors.
However, Emmert teaches wherein the processing device is configured to select the data block to move to by applying an algorithm including respective weightings for each of the two or more of the factors (see column 8, lines 10-19, column 10, lines 12-61 and claims 4 and 5).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by Jain et al. and Noronha et al. to include the above mentioned to improve the system performance (see Emmert, column 4, lines 56-67 and column 5, lines 1-3).

With respect claim 18, Jain et al. and Emmert do not teach wherein the request for deduplicated data includes a message digest of the deduplicated data, the at least one processing device being further configured to: determine the location of the requested deduplicated data based, at least in part, on the digest.
However, Noronha et al. teaches wherein the request for deduplicated data includes a message digest (see page 3, paragraph 42; message digest), the at least one processing device being further configured to: determine the location of the requested deduplicated data based, at least in part, on the message digest (see page 3, paragraph 42 and page 4, paragraphs 54-57; if data is already stored, the location of the data is determined using hash value/digest).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by Jain et al. and Emmert to include the above mentioned to provide good performance (see Noronha, page 4, paragraph 57, lines 15-17).

With respect claim 19, Jain et al. and Emmert do not teach wherein the at least one processing device is configured to determine the location of the requested deduplicated data by checking a table correlating message digests with locations of data corresponding to the message digest on the first and second storage devices.
However, Noronha et al. teaches determining the location of the requested deduplicated data by checking a table correlating message digests with locations of data corresponding to the message digest on the first and second storage devices (see page 3, paragraph 42 and page 4, paragraphs 54-57; if data is already stored, the location of the data is determined searching tables using the calculated has values/digest)).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by Jain et al. and Emmert to include the above mentioned to provide good performance (see Noronha, page 4, paragraph 57, lines 15-17).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered but they are not persuasive
Applicant’s representative argues, in pages 8-11, that the combination of Jain and Emmet do not teach if the data is in the second storage device: retrieving the data; providing the retrieved data to the client machine; and moving the retrieved data to the first storage device as cited in claim 1. Applicant’s representative argues that Examiner has not identified a teaching or suggestion in Emmert to move requested and "retrieved data to the first storage device," if the requested data "is in the second storage device," as claimed.
In response: The examiner disagrees. Emmert teaches identifying a set of deduplicated data units stored on a first device of a multi-device storage system, which can be interpreted as any/second storage device of the multi device storage system (i.e., identifying if data is in a second storage device) (see column 2, lines 40-49)... Emmert also teaches that if the data is identified as being stored in a first storage device of the multi-device storage system (i.e., second storage), the data is retrieved and relocated to a different/second storage in the multi-device storage system (which is being interpreted as the first storage system) (see column 1, lines 30-49, column 2, lines 40-49 and column 4, lines 45-55; the method may further include using the reference data to select one or more data units from the set of deduplicated data units for relocation to a second device in the multi-device storage system and relocating the one or more data units to the second device in the multi-device storage system (i.e., data identified in the …the second device in the multi-device storage system may be a solid-state drive).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Colgrove et al. (US 2013/0086006). Colgrove et al. teaches a method for removing duplicate data from a storage array.
Lam (US 9,785,644). Lam teaches data deduplication.
Zhang et al. (US 2017/0177489). Zhang et al. teaches data deduplication system and method in a storage array.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139